Opinion by
Ekwall, J.
From the record, it was apparent that the question of the dutiable value of the merchandise depended upon what was determined to be the “usual wholesale quantity” under the circumstances existing in the case of sales of birchwood plywood from Canada at the dates of exportation of the merchandise here involved. In order to arrive at a determination of the issue, a test case was made. From the testimony produced, it appeared that the broker gave the appraiser all the information he had prior to the time of entry and that there was no intent to defraud the revenue or to deceive the Government officials or to withhold any facts from the appraiser. Government counsel stated that all of the correspondence or reports presented to the Assistant Attorney General’s office through customs sources was highly favorable to the importers in all instances. On the record presented, the petitions were granted, following Crown Publishers v. United States (25 Cust. Ct. 159, C. D. 1278), Abstracts 46513 and 55614, and P. Pastene & Co. (Inc.) v. United States (21 C. C. P. A. 69, T. D. 46392).